Citation Nr: 1100410	
Decision Date: 01/05/11    Archive Date: 01/14/11

DOCKET NO.  06-03 429A	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Whether new and material evidence has been received 
sufficient to reopen a previously denied claim of entitlement to 
service connection claim for an acquired psychiatric disorder, to 
include depression and posttraumatic stress disorder (PTSD); and 
if so, whether service connection is warranted.

2.  Entitlement to an initial disability rating in excess of 10 
percent for hypertension.

3.  Entitlement to a disability rating in excess of 10 percent 
for migraine headaches.

4.  Entitlement to a disability rating in excess of 10 percent 
for a left knee impairment, with Baker's cyst.

5.  Entitlement to a disability rating in excess of 10 percent 
for traumatic degenerative joint disease (DJD) of the cervical 
spine.

6.  Entitlement to a disability rating in excess of 20 percent 
for lumbar strain.

7.  Entitlement to a disability rating in excess of 20 percent 
for the residuals of a left femur fracture.
8.  Entitlement to an initial compensable disability rating for a 
residual scar of the left lateral surface of the temporal bone.

9.  Entitlement to an initial compensable disability rating for a 
residual scar of the left lateral mid-lower leg.

10.  Entitlement to a disability rating in excess of 10 percent 
for a residual scar of the left femur.


REPRESENTATION

Appellant represented by:	Paul Burkhalter, Attorney


WITNESSES AT HEARING ON APPEAL

The Veteran and Spouse


ATTORNEY FOR THE BOARD

Terrence T. Griffin


INTRODUCTION

The Veteran served on active duty from March 1989 to March 1996.

These matters come before the Board of Veterans' Appeals (Board) 
on appeal from rating decisions dated in January 2005, October 
2007, January 2009, and January 2010, of the Department of 
Veterans Affairs (VA) Regional Office (RO), in Waco, Texas.

Procedural History

In January 2005, the RO: increased the lumbar spine disability 
rating from 10 percent to 20 percent disabling; increased the 
migraine headache disability rating from noncompensable to 10 
percent disabling; continued the 10 percent disability rating for 
a left knee impairment; continued the 20 percent disability 
rating for the residuals of a left femur fracture; continued the 
10 percent disability rating for DJD of the cervical spine; 
granted entitlement to service connection for a residual scar of 
the left hip, assigning a 10 percent disability rating; and 
denied entitlement to service connection for PTSD and the 
residuals of a right great toe fracture.  In March 2005, the 
Veteran submitted a Notice of Disagreement (NOD) with the RO's 
determinations regarding his lumbar spine disability, migraine 
headaches, left knee impairment, residuals of a left femur 
fracture, and cervical spine disability.  A Statement of the Case 
(SOC) was issued in December 2005 and the Veteran timely 
perfected his appeal in February 2006.

In May 2007, the Veteran filed a claim of entitlement to an 
increased disability rating for a residual scar of the left hip 
and claims of entitlement to service connection for residual 
scars of the temporal bone and left lower leg.  An October 2007 
rating decision continued the previously assigned 10 percent 
disability rating for a residual scar of the left hip and granted 
noncompensable disability ratings for the residual scars of the 
temporal bone and left lower leg.  In November 2007, the Veteran 
submitted a NOD with these three assignments.  A SOC was issued 
in December 2007, but the appeal was not timely perfected.

In November 2007, the Veteran filed a claim of entitlement to 
service connection for hypertension.  Initially, an April 2008 
rating decision denied this claim.  The Veteran submitted a NOD 
with this determination in May 2008.  A subsequent rating 
decision was issued in January 2009, which granted entitlement to 
service connection for hypertension and assigned a noncompensable 
disability rating.  The Veteran disagreed with this assignment in 
January 2009 and timely perfected his appeal in December 2009.


In May 2008, the Veteran petitioned to reopen his previously 
denied claim of entitlement to service connection for PTSD.  In 
November 2008, the Veteran filed a claim of entitlement to 
service connection for dental trauma.  In January 2010, the RO 
denied entitlement to both of these conditions.  The Board notes 
the recent United States Court of Appeals for Veterans' Claims 
(Court) decision in Clemons v. Shinseki, 23 Vet. App. 1 (2009), 
holding that when a Veteran makes a service connection claim for 
PTSD, he is seeking service connection for symptoms regardless of 
how those acquired psychiatric symptoms are diagnosed or 
labeled.  In this decision, the Court indicated that VA had 
unduly limited its consideration of service connection claims for 
PTSD, under circumstances in which other diagnosed acquired 
psychiatric disabilities may have been present.  In light of 
Clemons and the evidentiary record, the Board has expanded the 
Veteran's acquired psychiatric disorder claim, as reflected on 
the title page. 

With regard to the Veteran's claim for PTSD, to establish 
jurisdiction over this issue, the Board must first consider 
whether new and material evidence has been submitted to reopen 
the claim.  See 38 U.S.C.A. §§ 5108, 7104 (West 2002 & Supp. 
2009).  The Board must proceed in this fashion regardless of the 
RO's actions.  See Barnett v. Brown, 83 F.3rd 1380 (Fed. Cir. 
1996) and VAOPGCPREC 05-92.  

In a May 2010 rating decision, the RO granted entitlement to 
service connection for a residual scar to the left lateral 
surface of the temporal bone and a residual scar to the left 
lateral mid-lower leg, assigning respective noncompensable 
ratings for these disorders.  The rating decision also denied 
entitlement to an increased disability rating for a left femur 
scar, rated 10 percent disabling.  

In July 2010, the Veteran testified before the undersigned Acting 
Veterans Law Judge, who was designated by the Chairman to conduct 
the hearings pursuant to 
38 U.S.C.A. § 7102(b) (West 2002 & Supp. 2010) and who 
participated in this decision.  A transcript of this proceeding 
has been associated with the claims file.  During his July 2010 
Board hearing, the Veteran expressed disagreement with the 
January 2010 rating decision, which declined to reopen his claim 
of entitlement to service connection for an acquired psychiatric 
disorder, to include depression and PTSD.  He also expressed 
disagreement with the May 2010 rating decision.  Since the filing 
of a NOD initiates appellate review, this claim must be remanded 
for the preparation of a SOC.  See Manlincon v. West, 12 Vet. 
App. 238 (1999); Godfrey v. Brown, 7 Vet. App. 398, 408-10 
(1995).

With the exception of the claims of entitlement to increased 
disability ratings for migraine headaches, a left knee 
impairment, and hypertension, all the remaining issues discussed 
above are addressed in the REMAND portion of the decision below 
and are REMANDED to the Waco, Texas, RO.  The Veteran will be 
notified if any further action on his part is required.


FINDING OF FACT

During his July 2010 hearing, prior to promulgation of a decision 
by the Board, the Veteran stated that he wished to withdraw his 
appeal with respect to the issues of entitlement to increased 
disability ratings for migraine headaches, a left knee 
impairment, and hypertension.


CONCLUSION OF LAW

The criteria for withdrawal of the Substantive Appeals pertaining 
to the issues of entitlement to increased disability ratings for 
migraine headaches, a left knee impairment, and hypertension have 
been met.  38 U.S.C.A. § 7105 (West 2002 & Supp. 2010); 38 C.F.R. 
§§ 20.202, 20.204 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

A Veteran may limit an appeal as he wishes, and where he does so, 
the Board is without authority to adjudicate the claim.  See 
Hamilton v. Brown, 4 Vet. App. 528, 544 (1993).  At his July 2010 
hearing, the Veteran and his representative stated that he wished 
to withdraw the previously perfected increased rating claims for 
(i) hypertension, rated 10 percent disabling; (ii) migraine 
headaches, rated 10 percent disabling; and (iii) a left knee 
disorder, rated 10 percent disabling.  See Board Hearing Trans., 
pp. 3-4, Jul. 21, 2010.  

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal that 
fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive Appeal may be 
withdrawn in writing at any time before the Board promulgates a 
decision.  See 38 C.F.R. § 20.202 (2010).  Withdrawal may be made 
by the Veteran or by his authorized representative.  See 38 
C.F.R. § 20.204 (2010).  The Veteran has withdrawn the 
aforementioned issues from appellate status.  Thus, no 
allegations of error of fact or law remain for appellate 
consideration.  As such, these issues are dismissed.


ORDER

The appeal seeking a disability rating in excess of 10 percent 
for migraine headaches is dismissed.

The appeal seeking a disability rating in excess of 10 percent 
for a left knee disorder is dismissed.  

The appeal seeking a disability rating in excess of 10 percent 
for hypertension is dismissed.  


REMAND

After a thorough review of the Veteran's claims file, the Board 
has determined that additional evidentiary development is 
necessary prior to the adjudication of the Veteran's claims.

The Veteran presently seeks increased disability ratings for: a 
cervical spine disorder, rated 10 percent disabling; a lumbar 
spine disorder, rated 20 percent disabling; and a left hip 
disorder, rated 20 percent disabling.  
It does not appear that sufficient attempts have been made to 
obtain records relevant to the Veteran's cervical spine disorder, 
lumbar strain and left hip disorder.  The Veteran provided sworn 
testimony that he received cervical spine, lumbar spine and left 
hip treatment, at the VA Medical Center in Dallas, Texas, after 
October 2009; however, no VA treatment records subsequent to this 
date have been associated with the claims folder.  See Board 
Hearing Trans., pp. 13-14.  Additionally, the Veteran notified VA 
of additional cervical spine and lumbar spine treatment records, 
generated at the B.F.C., and the record does not reflect 
sufficient attempts to obtain these records.  See Board Hearing 
Trans., pp. 15, 22-23.  Essentially, VA has been sufficiently 
notified that relevant treatment records may exist, and should 
make necessary attempts to obtain these records.  See 38 U.S.C.A. 
§ 5103A (West 2002); 38 C.F.R. § 3.159 (2010).

The Board also notes that the Veteran was provided an October 
2009 VA examination in connection with his cervical spine 
disorder and lumbar strain.  Unfortunately, however, the VA 
examiner did not provide sufficient information related any 
diagnosed neurological disorder(s), or lack thereof, relating to 
the Veteran's cervical spine disorder and/or lumbar strain, or 
adequately address the severity of any such disorder(s).  Given 
the medical evidence of the Veteran's treatment for upper 
extremity and lower extremity neurological complaints, his 
competent testimony as to symptomatology and the obligation to 
give due consideration to separate disabilities arising from 
service-connected disorders, the Board finds that the October 
2009 VA examination fails to provide the Board a sufficient basis 
to assess the current severity of the Veteran's cervical spine 
disorder and lumbar strain.  See Jandreau v. Nicholson, 492 F.3d 
1372 (Fed. Cir. 2007); Esteban v. Brown, 6 Vet. App. 259, 
261(1994); see also Board Hearing Trans., pp. 16-21; 
"Impression," VA Pain MGMT Consult Result, Mar. 16, 2009; VA 
MRI Cervical Spine Study, Oct. 20, 2008; Private MRI SP Cervical, 
Sept. 24, 2008.  Accordingly, the Board must remand the Veteran's 
claims, as to provide him an adequate VA examination.  See Barr 
v. Nicholson, 21 Vet. App. 303 (2007).

The Veteran's claim to reopen a service connection claim for an 
acquired psychiatric disorder, to include depression and 
posttraumatic stress disorder (PTSD), was denied in a January 
2010 rating decision.  Additionally, a May 2010 rating decision, 
(i) granted service connection for a residual scar to the left 
lateral surface of the temporal bone and a residual scar to the 
left lateral mid-lower leg, assigning respective noncompensable 
ratings for these disorders, and (ii) denied an increased rating 
for a left femur scar, rated 10 percent disabling.  At his July 
2010 hearing, the Veteran conveyed to the undersigned Acting 
Veterans Law Judge that he disagreed with these respective rating 
determinations and wished to file a Notice of Disagreement (NOD).  
See Board Hearing Trans., p. 2, Jul. 21, 2010.  

The Veteran's statements, at his July 2010 hearing, voiced clear 
disagreement with the conclusions of the January 2010 and May 
2010 rating decisions, as detailed above; and is considered a 
timely NOD.  See 38 C.F.R. §§ 20.201, 20.302(a) (2010).  This NOD 
is still pending; and it is therefore proper to remand these 
claims because the Veteran has not been provided a SOC on these 
issues.  See Manlincon, supra; Godfrey, supra; see also Archbold 
v. Brown, 9 Vet. App. 124, 130 (1996); VAOPGCPREC 16-92 (O.G.C. 
Prec. 16-92).  These claims will be returned to the Board 
after issuance of the SOC only if perfected by the filing 
of a timely Substantive Appeal.  See Smallwood v. Brown, 10 
Vet. App. 93, 97 (1997); Archbold, 9 Vet. App. at 130.

Accordingly, the case is REMANDED for the following action:

1.  The RO is requested to contact the 
Veteran, to ascertain the private medical 
facility(ies), if any, at which he 
received cervical spine, lumbar spine and 
left hip related treatment, to include any 
treatment at the B.F.C., as referenced 
during his July 2010 Board hearing.  
Utilizing the information provided by the 
Veteran, the RO should undertake all 
appropriate efforts to attempt to obtain 
these records.  All development efforts 
should be in writing and associated 
with the claims folder.


2.  The RO is requested to obtain copies 
of all the Veteran's Dallas, Texas, VA 
Medical Center treatment records, dated 
since October 2009.  Any negative 
response should be in writing, and 
associated with the claims folder.

3.  After the aforementioned 
development has been completed and all 
records, and/or the negative 
response(s), associated with the 
claims folder, the Veteran should be 
afforded a new VA spine examination for 
his cervical and lumbar spine disorders 
with an appropriate expert.  The claims 
folder and a complete copy of this REMAND 
should be reviewed by the VA examiner in 
conjunction with the examination and such 
review noted in the examination report.

The VA examiner is requested to indicate 
whether there is severe, painful motion or 
weakness on motion, and to specifically 
record the respective range of motions 
findings (in degrees), with notation of 
the point motion becomes painful, to 
include with repetitive use and/or on 
flare-ups.  Any signs of ankylosis or any 
other compatible disorder should be noted.  

Additionally, the VA examiner should 
specifically indicate if any neurological 
symptom(s) or impairment(s) result from 
the Veteran's cervical and/or lumbar spine 
disorders.  If a related neurological 
diagnosis is warranted then the examiner 
should provide a clear diagnosis of any 
such disorder and information as to its 
severity.  

In providing the requested information, 
the examiner(s) should specifically 
consider the Veteran's competent account 
of symptomatology.  All necessary tests 
and studies should be conducted and 
associated with the claims file.  All 
findings and conclusions should be set 
forth in a legible report.

Application of 38 C.F.R. § 4.40 regarding 
functional loss due to pain and 38 C.F.R. 
§ 4.45 regarding weakness, fatigability, 
incoordination or pain on movement of a 
joint should be considered.  See DeLuca v. 
Brown, 8 Vet. App. 202, 206 (1995).  The 
VA examiner should also comment on the 
overall affect his disabilities have on 
his employability and daily life.  The 
examiner should provide a complete 
rationale for any opinion given without 
resorting to speculation resolving any 
conflicting medical opinions.  If 
possible, the examination should be 
scheduled during the a period of flare-up 
when the Veteran claims his spine 
disabilities are more severe.  If this is 
not possible, the file should be so 
annotated.

The examination report must be typed.

4.  Thereafter, the RO must review the 
claims folder to ensure that the foregoing 
requested development has been completed.  
In particular, review the requested 
medical opinion to ensure that it is 
responsive to and in compliance with the 
directives of this remand and if not, 
implement corrective procedures.  See 
Stegall v. West, 11 Vet. App. 268, 271 
(1998).


5.  The RO should issue a SOC with respect 
to (i) whether new and material evidence 
has been received sufficient to reopen a 
previously denied claim of entitlement to 
service connection for an acquired 
psychiatric disorder, to include 
depression and PTSD; (ii) entitlement to a 
disability rating in excess of 10 percent 
for a residual scar to the left femur; 
(iii) entitlement to an initial 
compensable rating for a residual scar to 
the left lateral surface of the temporal 
bone; and (iv) entitlement to an initial 
compensable rating for a residual scar to 
the to the left lateral mid-lower leg a 
left femur.  The Veteran, as well as his 
representative, should be informed of the 
period of time within which he must file a 
Substantive Appeal to perfect his appeal 
to the Board concerning these issues.  If 
a timely Substantive Appeal is not 
filed, the aforementioned claims 
should not be certified to the Board.  
If a timely Substantive Appeal is 
filed, the case should be returned to 
the Board for further appellate 
consideration, if appropriate.

6.  After completing the above action and 
any other development as may be indicated 
by any response received as a consequence 
of the actions taken in the paragraphs 
above, the claims of entitlement to 
increased disability ratings should be 
readjudicated.  If the claims remain 
denied, a Supplemental SOC (SSOC) should be 
provided to the Veteran and his 
representative.  After they have had an 
adequate opportunity to respond to the 
SSOC, these issues should be returned to 
the Board for further appellate review.  


The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the Veteran until further notice.  
However, the Board takes this opportunity to advise the Veteran 
that the conduct of the efforts as directed in this remand, as 
well as any other development deemed necessary, is needed for a 
comprehensive and correct adjudication of his claims.  His 
cooperation in VA's efforts to develop his claims, including 
reporting for any scheduled VA examination, is both critical and 
appreciated.  The Veteran is also advised that failure to report 
for any scheduled examination may result in the denial of a 
claim.  See 38 C.F.R. § 3.655 (2010).  

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West 2002 & Supp. 2009).



______________________________________________
K. A. KENNERLY
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


